Filed 3/28/13 P. v. Asencio CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----


THE PEOPLE,                                                                                  C071831

                   Plaintiff and Respondent,                                      (Super. Ct. No. 12F1616)

         v.

EDGAR STANLEY ASENCIO,

                   Defendant and Appellant.




         Defendant Edgar Stanley Asencio pleaded no contest to conspiracy to transport
cocaine to a noncontiguous county for the purpose of sale. (Health & Saf. Code,
§ 11352, subd. (b); Pen. Code, § 182, subd. (a)(1).) In exchange, a count of attempted
possession of a controlled substance (Pen. Code, § 664; Health & Saf. Code, § 11351,
subd. (a)) was dismissed.
         Defendant was sentenced to county jail for three years. (Pen. Code, § 1170, subd.
(h).) Execution of the final two years was suspended and defendant was placed under
mandatory supervision by the probation department for those two years.



                                                             1
          Defendant was awarded 100 days’ custody credit and 100 days’ conduct credit,
and was ordered to pay a $760 fine (Pen. Code, § 672) including penalty assessments, a
$240 restitution fine (Pen. Code, § 1202.4) plus administrative fee, a $190 laboratory
analysis fee (Health & Saf. Code, § 11372.5, subd. (a)) including penalty assessments, a
$40 court operations fee (Pen. Code, § 1465.8, subd. (a)(1)), a $30 court facilities
assessment (Gov. Code, § 70373), and a $151 booking fee.

                                            FACTS
          Because the matter was resolved by plea, our statement of facts is taken from the
probation officer’s report.
          In March 2012, a confidential reliable informant (CRI) told a commander of the
local narcotics task force that an unknown Hispanic male from the State of Washington
wanted to purchase a kilogram of cocaine for $20,000 to $25,000. The CRI made
arrangements to meet the male in Shasta County.
          While waiting in a commercial parking lot, the CRI received a telephone call from
the male who advised that he and two friends would arrive in a blue station wagon. Later
that afternoon, a blue station wagon arrived. The driver, later identified as defendant, and
two other males spoke to the CRI. Due to inclement weather, the males entered the
CRI’s car where they conversed for about five minutes. When they got out of the car,
defendant reached into the rear passenger area of the station wagon and showed
something to the CRI. The CRI observed numerous bundles of United States currency in
a vacuum sealed bag. At that point, defendant and the other two males were placed under
arrest.
          A search of the blue station wagon revealed $20,000 cash in the form of 10
bundles of $20 bills. A cellular telephone, a phone charger, and a Global Positioning
System unit were found in the center console. A search of defendant’s person yielded an
additional $1,000 in $20 bills.


                                               2
       Following an advisement of his constitutional rights, defendant acknowledged his
participation in the plan to purchase cocaine.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                        DISPOSITION
       The judgment is affirmed.



                                                         HULL                   , J.



We concur:



      RAYE                   , P. J.



      HOCH                   , J.




                                              3